DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Amendments
The amendments filed 09/12/2022 (as part of the after-final 08/04/2022) have been entered. Claims 1-2, 9, 11-13, 15, and 19-20 remain pending in the application. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 112(d) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 06/15/2022 has been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2, 5, 9, 11-13, 15, and 19-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 06/15/2022 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 08/04/2022 have been fully considered but are not persuasive. 
	 Applicant argues that the prior art of record does not teach the amended portion of at least claim 1. The applicant presents at least three main arguments. 
	First, the applicant asserts that the examiner relied upon impermissible hindsight to construct the combination of applied prior art and argues: 
	Initially, it is asserted that the Examiner has not set forth a prima facie rejection of the claims. For example, regarding independent claims 1, 15, and 19, the Examiner has parsed the same into meaningless fragments such as "... by providing ... to a user to obtain user-generated pairwise annotations". One of ordinary skill in the art would not piece the invention together in the manner taken by the Examiner without the benefit of impermissible hindsight.
	The examiner respectfully disagrees. 
	First, this a conclusory statement. Merely stating that the examiner parsed the claim into “…meaningless fragments…” and asserting, without referring to the specification or the claim language to show why such parsing constitutes impermissible hindsight is unpersuasive. 
	Second, the examiner reminds the applicant, that in some regards, all rejections are, at least in part, based on hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to the instant application, the examiner relied upon Sun to teach the claimed feature of pairwise comparison, but as stated, Sun did not appear to teach …by providing…to a user to obtain user-generated pairwise annotations. That is, while Sun teaches the claimed feature of comparing only two sets of outputs, Sun did not appear to teach that those comparisons were performed by a user of the system. However, Takahama (which is analogous art) teaches that users (e.g. humans) perform the comparison and even provides for at least one reason why someone would want to use humans to perform a comparison; namely, this would allow for a greater personalization of the models and therefore improve the user’s experience (Takahama Pg. 122 Col. 1)
Given that at least Sun and Takahama are considered analogous art, provide for similar functionality (e.g. pairwise comparison), with the only difference being who provides the comparison (e.g. algorithms or users), and Takahama provides for reasons why a human might want to be used to perform such comparison, the findings of the examiner’s relied upon combination is NOT based on improper hindsight, but rather what a person of ordinary skill in the art would infer when presented with at least Sun and Takahama. 
Therefore, for at least the reasons above, applicant’s arguments are not persuasive. 
The second argument the applicant states is that Sun’s pairwise comparison is merely based on which model is “better” rather than which model is “correct”. The applicant states: 
In contrast, Sun is directed to pairwise comparisons to determine which model is better. 
Correct is not the same as better. The real answer could be 10, with one model outputting a 4 and the other a 3. Neither are correct, but nonetheless obtain respective annotations of "better" and "not better" in Sun. Better does not mean a win based on output correctness if the answer is 10 and the output is 4. The claims do not call for output "closeness", but rather output "correctness". The concepts are quite different and have different implications. 
Thus, under Sun, one model is chosen over another based on which is more correct, i.e., better. 
Moreover, as disclosed on page 36 of Sun, "The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as 'is better'. If there were more than three algorithms to rank, then there might be ties in the list." 
Thus, ties are not determined in Sun based on pairwise comparison, but rather on the total number of algorithms being compared (ranked). Also, better is based on a numerical score output for each of the models in Sun. 
Hence, Sun does not teach or suggest this feature of claim 1.
Again, the examiner respectfully disagrees. 
First, this argument appears to be based on the premise that “correctness” is a binary value. That is, when presented with an output pair (such as in claim 1), user annotations merely reflect the binary decision of “win”, “tie”, or “loss”. 
However, as best understood, this is improper claim construction when viewed under the Broadest Reasonable Interpretation in light of the specification. First, there is very limited description of what the applicants consider “correctness” to encompass, none of which limit the “correctness” claim element to the applicant’s argued binary decision. 
Instead, the term “correctness” merely appears to be limited only by some decision that provides a value or score. While a value could be a binary decision, the specification does not place such a limit. Indeed, in the constructing limitation of at least claim 1, the claim recites, at least in part: 
“…constructing…a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss…” 
Clearly, at least in this limitation, such scores are not limited to a binary value but rather, under BRI, encompass a range of values. 
Further, the specification, again, does not provide a limitation on what “correctness” encompasses. The best description of this term is at least paragraphs [0043], [0047], and at least [0053]. 
However, again, these paragraphs do not appear to place a limit on what “correctness” encompasses, but merely provides that a user can declare a winner, or in some embodiments, the winner is determined based on fixed scores assigned to particular rounds.
Clearly, to read the claim element of “correctness” to only encompass a binary output, would be to ignore the BRI in light of the specification. 
Finally, even assuming that the BRI of the claim language only encompassed a binary output, which the examiner contends, Sun actually provides for such a determination under BRI. 
As was relied upon, in at least the previous action, Sun Pgs. 35-36 recite, at least in part: 
“For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3…The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query…”
From at least the above portion of Sun, it is clear that the classification models used by Sun are indeed binary classification models and thus further teaches the claim language. 
Therefore, for at least the above reason(s) this argument is not persuasive. 
	The third argument the applicant presents is that Kocaguneli, which was relied upon to teach at least the “constructing” limitation of claim 1, fails to disclose all of the steps as claimed. The applicant states: 
	We have "respective scores/votes/vote-based scores/ranks" in order in claim 1. 
Kocaguneli goes from sums (scores) to ranks, thus failing to teach the intermediate steps and use of one output as the input to the next step for a plurality of steps as recited in claim 1. The remaining references do not cure the aforementioned deficiencies of Kocaguneli.
	Again, the examiner respectfully disagrees. Looking at the claim language in question, at least claim 1 appears to require the following values: 
	1. “respective scores to the user annotations for each of the win, the tie, or the loss. 
	2. assigning to each of the models in the model pairs a vote that is equal to a cumulative score computed by adding the respective scores for wins, ties, and losses assigned in step (1) above., 
	3. assigning a “vote-based” score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results
Finally, using the vote-based score, the models are ranked. 
Looking at Kocaguneli, now, the similarities can be seen. 
In particular, Pg. 1408 Col.1 shows how the final ranking is achieved across “…three summarization methods…” These methods are described as: 
“…First, we generate ranking of estimates using number of losses…next we compare that rank to other ranks generated by other comparison summaries, the maximum rank change for a method over all dimensions is the δr value for that method.”
That is the final ranking is based on the δr value. Because the δr value is itself based on (1) and (2) above, a person of ordinary skill in the art would infer, based on the BRI in light of the specification, that Kocaguneli’s δr value teaches assigning a “vote-based” score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results.
And, because the final rankings of models in Kocaguneli is based on δr, as clearly shown in table 3 and/or table 4, Kocaguneli teaches the claim language, contrary to applicant’s arguments. 

Finally, regardless of the examiner’s findings, the applicant has not amended claim 1 such that the examiner’s interpretation of claim 1 has changed from what was previously presented. 
For any or all of the reason(s) above, applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9, 12-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Quan (“Meta-Learning and the Full Model Selection Problem”, NPL 2014, hereinafter “Sun”) in view of Takahama et al. (“Learning Game Players by Evolutionary Approach using Pairwise Comparison without Prior Knowledge”, NPL 2015, hereinafter Takahama) and further in view of Kocaguneli et al. (“On the value of Ensemble Effort Estimation”, NPL 2012, hereinafter “Kocaguneli”) and further in view of Kirshenbaum (US 6,973,418)
	With respect to Claim 1, Sun teaches A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix…”
	The examiner notes that building pairs of algorithms which are binary classification models teach “A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models…”).
Comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model elimination based on sets of model pair output results produced by the model pairs by providing only two of the sets of model pair output results … at any given time to obtain…pairwise annotations for each a win, a tie, or a loss (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query. The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as “is better” [e.g. win]. If there were more than three algorithms to rank, then there might be ties in the list [e.g. tie].” 
	The examiner notes that the pairwise comparisons as evidenced teach “comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model eliminations based on sets of model pair output results produced by the model pairs…” 
	Additionally, obtaining a particular algorithm’s ranking based on how many times each algorithm has been predicted as “is better” teaches “…by providing only two of the sets of model pair output results…at any given time to obtain…pairwise annotations for each a win, a tie, or a loss…”  The examiner notes for clarity of record that Sun’s “is better” teaches the claimed a win. Further, in a particular “pair”, a person of ordinary skill in the art would infer that the algorithm NOT predicted as “is better” would obtain a loss annotation.). 
	Sun, however, does not appear to explicitly disclose: 
…by providing…to a user to obtain user-generated pairwise annotations…
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Takahama, however, teaches …by providing…to a user to obtain user-generated pairwise annotations (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
	The examiner notes that a user selecting a winner in a pairwise comparison between a parent (e.g. one algorithm or model) and a child (e.g. a second algorithm or model) teaches “…by providing…to a user to obtain user-generated pairwise annotations”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and evaluation as taught by Sun modified with the user interaction as taught by Takahama because this would allow for a greater personalization of the models (Takahama Pg. 122 Col. 1). 

	The combination of Sun and Takahama, however, does not appear to explicitly disclose:
	Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Kocaguneli, however, teaches Constructing, by the computer, a combination model from at least one of the model pairs (Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”)
 by assigning respective scores to the user annotations for each of the win, the tie, or the loss (Kocaguneli Pg. 1407 Col. 2 Figure 2 “Comparing methods (i,j)”. As can be seen in the algorithm of Figure 2, two methods (e.g. algorithms) are compared (Ei and Ej). Based on this comparison, specific scores for wins, ties, and losses are obtained. The examiner notes that incrementing or otherwise increasing the count of wins, losses and ties teaches “…by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model…”).
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto (Kocaguneli Pg. 1407 Col. 2 “As to comparison summaries, the following procedure was repeated for each error measure. Each of our 90 methods [e.g. machine learning models] was compared to 89 others using the procedure of Fig. 2. In our procedure, we sum the wins, losses, ties, of Fig. 2 and rank our methods by that sum…” 
	The examiner notes that the sum of wins, losses, ties teaches “assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto”.). 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..”
The examiner notes that the final ranking being obtained by summing the rankings (e.g. votes) teaches “assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results”.).
and ranking the model pair output results in decreasing order of the vote-based score, wherein the ranking is indicative of a weight for each model pair in the constructed combination model (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..” 
Pg. 1409 Table 3 see title “Ranking of the Top 13 Superior Solo methods and related [delta-r] values. The examiner notes that the ranking presented in table three teaches “…and ranking the model pair output results in decreasing order of the vote-based score…”
Additionally, Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”
The examiner additionally notes the response to arguments above. 
This teaches “wherein the ranking is indicative of a weight for each model pair in the constructed combination model”.).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and user annotations as taught by the combination of Sun and Takahama modified with the construction of the combination model by ranking the models based on a sum of scores as taught by Kocaguneli because constructing the combination model from the highest ranked models would increase the overall accuracy of the combined model leading to a more trusted result (Kocaguneli Pg. 1412 Cols. 1-2). 

	The combination of Sun, Takahama, and Kocaguneli, however, does not appear to explicitly disclose:

training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs.

Kirshenbaum, however, teaches training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Sun, Takahama, and Kocaguneli modified with the training of an automated machine learning process to reproduce the results of the user as taught by Kirshenbaum because this would allow the system to be customized to a user’s preferences and would allow the system to predict or recommend products (for example) that the user might enjoy; this would improve the users experience (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 

With respect to Claim 2, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches where said comparing step comprises: displaying, at any given time, only two of the sets of model pair output results for the model pairs to the user (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
The examiner notes that presenting the parent and the child (e.g. the two models being compared) in the form of an image where the user selects the winner teaches “said comparing step comprises: displaying, at any given time, only two of the sets of model pair output results for the model pairs to the user”.).
receiving an indication from the user of which of the sets of model pair output results provides best results for an intended purpose (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
As user selecting a winner player (e.g. model) teaches “receiving an indication from the user of which of the sets of model pair output results provides best results for an intended purpose”.). 
With respect to Claim 5, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein the annotations comprise win annotations and loss annotations from a model pairing evaluation scheme applied to the model pairs (Kirshenbaum Col. 4 Lines 26-35 "…the candidate models from the population are evaluated using a fitness measure that penalizes the candidate models for disagreeing with the sample set of pair-wise preferences…The candidate models form the population are evaluated by examining the modeled pair-wise preferences of each candidate model over a subset of the alternatives and deriving a fitness measure which includes at least one criterion that penalizes a candidate model..." 
Additionally, Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…”).


With respect to Claim 9, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein said constructing step further comprises configuring an automated machine learning process to reproduce decision made by the user by training the automated machine learning process with win annotations and loss annotations produced by the user for the models in the models pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “wherein said constructing step further comprises configuring an automated machine learning process to reproduce decision made by the user by training the automated machine learning process with win annotations and loss annotations produced by the user for the models in the models pairs”.).

With respect to Claim 12, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein the combination model is a subject matter classifier (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3. The training data for the three binary classification models are the same, which is the n x mf data matrix…” 
The examiner notes that because each of “base models” (e.g. the models being compared) are “binary classification models”, a person of ordinary skill in the art would infer that when constructed, would be a subject matter classifier (e.g. because the models used to build the combination model where themselves classifiers). Therefore, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum render obvious “wherein the combination model is a subject matter classifier”).

With respect to Claim 13, the combination of Leite, Centeno, Talbot, and Kirshenbaum teaches wherein said comparing step further comprises: computing a similarity measure between the model pairs based on one or more criterion (Sun Pg. 33 “For algorithm recommendation, our goal is not to predict the absolute expected performance of any algorithm, but rather the relative performance between algorithms…” Pg. 34 “In this chapter, we propose a novel method for meta-learning that generates ‘meta-level’ meta-features from the ‘base-level’ meta-features via rule induction that tries to predict the better algorithm for each pair of algorithms…Meta-feature generated by the proposed method…contain pairwise information between algorithms…” Pg. 35 Section 3.1.1 “The k-NN ranking approach has two steps: the nearest neighbor search and the raking generation step. In the first step, given a new dataset, we first calculate its meta-features to construct an instance as a query…Then, we select a set of instances (nearest neighbors) in the training set…that are similar to the query instance. The similarity between instances is usually based on a distance function…” 
The examiner notes that computing the similarity between queries which are used to make predictions on which algorithm is better than another algorithm teaches “wherein said comparing step further comprises: computing a similarity measure between the model pairs based on one or more criterion…”).
splitting, based on the similarity, a fixed score between a winner and a loser in a given round in a model comparison process into two split scores, wherein the two split scores are used to determine the combination model constructed in said constructing step (Takahama Pg. 124 Col. 2 In the rating system, the score of a game is 1 for the winner, 0 for loser. In case of a draw game, the score is 0.5 for both players.” 
The examiner notes that when Takahama compares players (e.g. models), the score for a particular round is 1 (e.g. “…the score of the a game is 1 for the winner, 0 for loser”). Additionally, Takahama provides for if there is a draw that fixed of one is split between the two players (e.g. models) result in a score of 0.5 for both players. 
Assigning a split score of 0.5 to both teaches “splitting, based on the similarity, a fixed score between a winner and a loser in a given round in a model comparison process into two split scores…”
Additionally, because the rating of a particular player in Takahama is based on the score in a particular round, a person of ordinary skill in the art would infer that this split score (used to determine the ratings) renders obvious “wherein the two split scores are used to determine the combination model constructed in said constructing step”).

With respect to Claim 15, Sun teaches a non-transitory computer readable storage medium comprising a computer readable program for combining models, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: forming model pairs from a model ensemble that includes a plurality of machine learning models (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix…”
	The examiner notes that building pairs of algorithms which are binary classification models teach “A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models…”).
Comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model elimination based on sets of model pair output results produced by the model pairs by providing only two of the sets of model pair output results … at any given time to obtain…pairwise annotations for each a win, a tie, or a loss (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query. The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as “is better” [e.g. win]. If there were more than three algorithms to rank, then there might be ties in the list [e.g. tie].” 
	The examiner notes that the pairwise comparisons as evidenced teach “comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model eliminations based on sets of model pair output results produced by the model pairs…” 
	Additionally, obtaining a particular algorithm’s ranking based on how many times each algorithm has been predicted as “is better” teaches “…by providing only two of the sets of model pair output results…at any given time to obtain…pairwise annotations for each a win, a tie, or a loss…”  The examiner notes for clarity of record that Sun’s “is better” teaches the claimed a win. Further, in a particular “pair”, a person of ordinary skill in the art would infer that the algorithm NOT predicted as “is better” would obtain a loss annotation.). 
	Sun, however, does not appear to explicitly disclose: 
…by providing…to a user to obtain user-generated pairwise annotations…
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Takahama, however, teaches …by providing…to a user to obtain user-generated pairwise annotations (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
	The examiner notes that a user selecting a winner in a pairwise comparison between a parent (e.g. one algorithm or model) and a child (e.g. a second algorithm or model) teaches “…by providing…to a user to obtain user-generated pairwise annotations”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and evaluation as taught by Sun modified with the user interaction as taught by Takahama because this would allow for a greater personalization of the models (Takahama Pg. 122 Col. 1). 

	The combination of Sun and Takahama, however, does not appear to explicitly disclose:
	Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Kocaguneli, however, teaches Constructing, by the computer, a combination model from at least one of the model pairs (Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”)
 by assigning respective scores to the user annotations for each of the win, the tie, or the loss (Kocaguneli Pg. 1407 Col. 2 Figure 2 “Comparing methods (i,j)”. As can be seen in the algorithm of Figure 2, two methods (e.g. algorithms) are compared (Ei and Ej). Based on this comparison, specific scores for wins, ties, and losses are obtained. The examiner notes that incrementing or otherwise increasing the count of wins, losses and ties teaches “…by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model…”).
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto (Kocaguneli Pg. 1407 Col. 2 “As to comparison summaries, the following procedure was repeated for each error measure. Each of our 90 methods [e.g. machine learning models] was compared to 89 others using the procedure of Fig. 2. In our procedure, we sum the wins, losses, ties, of Fig. 2 and rank our methods by that sum…” 
	The examiner notes that the sum of wins, losses, ties teaches “assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto”.). 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..”
The examiner notes that the final ranking being obtained by summing the rankings (e.g. votes) teaches “assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results”.).
and ranking the model pair output results in decreasing order of the vote-based score, wherein the ranking is indicative of a weight for each model pair in the constructed combination model (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..” 
Pg. 1409 Table 3 see title “Ranking of the Top 13 Superior Solo methods and related [delta-r] values. The examiner notes that the ranking presented in table three teaches “…and ranking the model pair output results in decreasing order of the vote-based score…”
The examiner additionally refers to the response to arguments above. 
Additionally, Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and user annotations as taught by the combination of Sun and Takahama modified with the construction of the combination model by ranking the models based on a sum of scores as taught by Kocaguneli because constructing the combination model from the highest ranked models would increase the overall accuracy of the combined model leading to a more trusted result (Kocaguneli Pg. 1412 Cols. 1-2). 

	The combination of Sun, Takahama, and Kocaguneli, however, does not appear to explicitly disclose:

training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs.

Kirshenbaum, however, teaches training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Sun, Takahama, and Kocaguneli modified with the training of an automated machine learning process to reproduce the results of the user as taught by Kirshenbaum because this would allow the system to be customized to a user’s preferences and would allow the system to predict or recommend products (for example) that the user might enjoy; this would improve the users experience (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 

With respect to Claim 19, Sun teaches a system comprising: a computer, having a processor and a memory, configured to: form model pairs from a model ensemble that includes a plurality of machine learning models (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix…”
	The examiner notes that building pairs of algorithms which are binary classification models teach “A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models…”).
Compare each of the model pairs in a same number of pairwise model output correctness comparisons without model elimination based on sets of model pair output results produced by the model pairs by providing only two of the sets of model pair output results … at any given time to obtain…pairwise annotations for each a win, a tie, or a loss (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query. The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as “is better” [e.g. win]. If there were more than three algorithms to rank, then there might be ties in the list [e.g. tie].” 
	The examiner notes that the pairwise comparisons as evidenced teach “comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model eliminations based on sets of model pair output results produced by the model pairs…” 
	Additionally, obtaining a particular algorithm’s ranking based on how many times each algorithm has been predicted as “is better” teaches “…by providing only two of the sets of model pair output results…at any given time to obtain…pairwise annotations for each a win, a tie, or a loss…”  The examiner notes for clarity of record that Sun’s “is better” teaches the claimed a win. Further, in a particular “pair”, a person of ordinary skill in the art would infer that the algorithm NOT predicted as “is better” would obtain a loss annotation.). 
	Sun, however, does not appear to explicitly disclose: 
…by providing…to a user to obtain user-generated pairwise annotations…
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Takahama, however, teaches …by providing…to a user to obtain user-generated pairwise annotations (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
	The examiner notes that a user selecting a winner in a pairwise comparison between a parent (e.g. one algorithm or model) and a child (e.g. a second algorithm or model) teaches “…by providing…to a user to obtain user-generated pairwise annotations”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and evaluation as taught by Sun modified with the user interaction as taught by Takahama because this would allow for a greater personalization of the models (Takahama Pg. 122 Col. 1). 

	The combination of Sun and Takahama, however, does not appear to explicitly disclose:
Construct, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Kocaguneli, however, teaches Construct a combination model from at least one of the model pairs (Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”)
 by assigning respective scores to the user annotations for each of the win, the tie, or the loss (Kocaguneli Pg. 1407 Col. 2 Figure 2 “Comparing methods (i,j)”. As can be seen in the algorithm of Figure 2, two methods (e.g. algorithms) are compared (Ei and Ej). Based on this comparison, specific scores for wins, ties, and losses are obtained. The examiner notes that incrementing or otherwise increasing the count of wins, losses and ties teaches “…by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model…”).
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto (Kocaguneli Pg. 1407 Col. 2 “As to comparison summaries, the following procedure was repeated for each error measure. Each of our 90 methods [e.g. machine learning models] was compared to 89 others using the procedure of Fig. 2. In our procedure, we sum the wins, losses, ties, of Fig. 2 and rank our methods by that sum…” 
	The examiner notes that the sum of wins, losses, ties teaches “assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto”.). 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..”
The examiner notes that the final ranking being obtained by summing the rankings (e.g. votes) teaches “assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results”.).
and ranking the model pair output results in decreasing order of the vote-based score, wherein the ranking is indicative of a weight for each model pair in the constructed combination model (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..” 
Pg. 1409 Table 3 see title “Ranking of the Top 13 Superior Solo methods and related [delta-r] values. The examiner notes that the ranking presented in table three teaches “…and ranking the model pair output results in decreasing order of the vote-based score…”
Additionally, Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”
The examiner additionally refers to the response to arguments as presented above. ).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and user annotations as taught by the combination of Sun and Takahama modified with the construction of the combination model by ranking the models based on a sum of scores as taught by Kocaguneli because constructing the combination model from the highest ranked models would increase the overall accuracy of the combined model leading to a more trusted result (Kocaguneli Pg. 1412 Cols. 1-2). 

	The combination of Sun, Takahama, and Kocaguneli, however, does not appear to explicitly disclose:

train, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs.

Kirshenbaum, however, teaches train, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Sun, Takahama, and Kocaguneli modified with the training of an automated machine learning process to reproduce the results of the user as taught by Kirshenbaum because this would allow the system to be customized to a user’s preferences and would allow the system to predict or recommend products (for example) that the user might enjoy; this would improve the users experience (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 
With respect to Claim 20, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein the computer is implemented as a server using a cloud computing configuration (Kirshenbaum Col.7 Lines 1-16 “The modeler or system for designing a presentation which is based on the model may be embodied in a computer program or as a web-based service executing on one or more computer systems, possibly networked, or other types of devices with processing resources….”). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Quan (“Meta-Learning and the Full Model Selection Problem”, NPL 2014, hereinafter “Sun”) in view of Takahama et al. (“Learning Game Players by Evolutionary Approach using Pairwise Comparison without Prior Knowledge”, NPL 2015, hereinafter Takahama) and further in view of Kocaguneli et al. (“On the value of Ensemble Effort Estimation”, NPL 2012, hereinafter “Kocaguneli”) and further in view of Kirshenbaum (US 6,973,418) in view of Ferrucci et al. ("Building Watson: An Overivew of the DeepQA Project" NPL 2010). 
	
With respect to Claim 11, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teach all of the limitations of Claim 1 as described above. 
The combination of the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum, however, does not appear to explicitly disclose: 
providing, based on the combination model, at least one of (i) a search result responsive to a search query, (ii) a response responsive to a question query, and (iii) a classification of an object responsive to a classification query
Ferrucci, however, teaches providing, based on the combination model, at least one of (i) a search result responsive to a search query, (ii) a response responsive to a question query, and (iii) a classification of an object responsive to a classification query (Ferrucci Pg. 69 Figure 6 shows that an answer to a question is the result of Merging scores and combined models. Further Pg. 74 Col. 2 “Using intermediate models, the system process an ensemble of intermediate scores. Motivated by hierarchical techniques such as mixture of experts…and stacked generalization…, a metalearner is trained over this ensemble. This approach allows for iteratively enhancing the system with more sophisticated and deeper hierarchical models with retaining flexibility for robustness and experimentation as scorers are modified and added to the system. Watson’s metalearner uses multiple trained models to handle different question classes…”).
The Ferrucci reference is considered an analogous art as Ferrucci is reasonably pertinent to the problem faced by the instant invention of using multiple machine learning models.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple machine learning models and model elimination process as taught by the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum modified with the question answering as taught by Ferrucci because using multiple models would add flexibility to the task of question and answering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.C.T./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126